  Case 2:15-cv-06446-ADS-AYS Document 36 Filed 10/28/19 Page 1 of 1 PageID #: 192




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                        Oscar Holt III
Cathryn Harris-Marchesi
Tricia S. Lindsay
Julissa M. Proaño
                                                            October 28, 2019
    VIA ELECTRONIC CASE FILING
    Honorable Anne Y. Shields
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    Central Islip, New York 11722
                                              Re:    Sharpe v. County of Nassau, et.al.
                                                     Docket No.: CV-15-6446 (ADS)(AYS)

    Dear Magistrate Judge Shields:

            We represent the Plaintiff in the above referenced action. We write to advise the Court
    of the current status of this case. The Parties have exchanged paper discovery but have not
    conducted any depositions. Plaintiff does anticipate retaining an economist and police
    practices experts. Further, Ms. Sharpe anticipates that there will be further discovery on her
    emotional damages including her pain and suffering created by her race and gender based
    treatment. Accordingly, the parties are not close to concluding discovery in this case.
    Recently, the Defendants have requested Plaintiff to provide them with a settlement demand
    and same is being formulated and will be transmitted to the Defendants this week.

            However, if settlement discussions are not fruitful, which is a distinct possibility, it will
    be necessary to conduct the depositions, so that the parties can give settlement a real chance
    is respectfully request that the parties be given a report back date approximately 45 days from
    now, at which time we can advise the Court of our status and if need be seek additional time
    to conclude the fact discovery in this case. We also ask that the upcoming conference be
    canceled.

                     We thank the Court for its kind consideration.

                                                            Respectfully submitted,
                                                            /S/ Frederick K. Brewington
                                                            FREDERICK K. BREWINGTON
    cc:   Liora Ben-Sorek, Esq. (via ecf only)
    FKB:lvo
